Citation Nr: 1811621	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 27, 2010, in excess of 20 percent from July 1, 2010 to November 7, 2014, in excess of 20 percent from January 1, 2015 to October 9, 2015 for degenerative arthritis medial compartment right knee status post meniscectomy.

2.  Entitlement to a rating in excess of 10 percent from May 31, 2013 to October 9, 2015 for mild instability of the right knee.   

3.  Entitlement to a rating in excess of 60 percent from December 1, 2016 for right knee status post total replacement.   


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1975 to March 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the course of the appeal, in a December 2017 rating decision, the RO, in pertinent part, granted service connection for mild instability of the right knee with an evaluation of 10 percent from May 31, 2013 to October 9, 2015.  The RO also increased the evaluations for the Veteran's right knee from 10 percent to 20 percent for the periods of January 1, 2014 to November 7, 2014, and of January 1, 2015 to October 9, 2015; and from 30 percent to 60 percent for the period from December 1, 2016.  

Several rating decisions also awarded temporary total (convalescence) ratings for the right knee for the periods from April 27, 2010 to July 1, 2010; from November 7, 2014 to January 1, 2015; and from October 9, 2015 to December 1, 2016.  The Veteran has not expressed disagreement with the effective dates assigned for those awards.  As his disability has been assigned the maximum rating for those periods, they are not for consideration herein.  See AB v. Brown, 6. Vet. App. 35 (1993).  

In May 2014 and May 2017, the Board remanded the case for additional development.  As noted in the May 2017 decision, entitlement to a total disability rating due to service-connected disabilities was granted in an August 2016 rating decision.  As that grant is considered a full grant of the benefit sought with respect to that claim, it will not be addressed herein.





FINDINGS OF FACT

1.  For the appeal periods prior to April 27, 2010, from July 1, 2010 to November 7, 2014, and from January 1, 2015 to October 9, 2015, the Veteran's degenerative arthritis medial compartment right knee status post meniscectomy was manifested by pain, "locking," and stiffness; ankylosis was not manifested.

2.  For the appeal period from May 31, 2013 to October 9, 2015, the Veteran's mild instability of the right knee was manifested by slight instability.

3.  For the appeal period from December 1, 2016, the Veteran's right knee status post total replacement has been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  Prior to April 27, 2010, from July 1, 2010 to November 7, 2014, and from January 1, 2015 to October 9, 2015, the criteria for a rating in excess of 20 percent were not met for the Veteran's degenerative arthritis medial compartment right knee status post meniscectomy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 5010-5261 (2017).

2.  From May 31, 2013 to October 9, 2015, the criteria for a rating in excess of 10 percent were not met for the Veteran's mild instability of the right knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2017).

3.  From December 1, 2016, the criteria for a rating in excess of 60 percent for the Veteran's right knee status post total replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  VA examinations for the Veteran's knee condition were conducted in October 2009, May 2013, February 2016, and July 2017.  Taken together as a whole, these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history to provide probative medical evidence adequate for rating and adjudication purposes.  

Finally, the Veteran has not raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017). Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Additionally, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected degenerative arthritis medial compartment right knee status post meniscectomy is rated at 20 percent prior to April 27, 2010, 100 percent from April 27, 2010 to July 1, 2010, 20 percent from July 1, 2010 to November 7, 2014, 100 percent from November 7, 2014 to January 1, 2015, and 20 percent from January 1, 2015 to October 9, 2015 under 38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5261.  The Veteran's service-connected mild instability of the right knee is rated at 10 percent from May 31, 2013 to October 9, 2015 under 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  Finally, the Veteran's service-connected right knee status post total replacement is rated at 100 percent from October 9, 2015 to December 1, 2016, and 60 percent from December 1, 2016 under 38 C.F.R. § 4.71(a), Diagnostic Code 5055.  

As mentioned in the Introduction, those periods where the Veteran's right knee was awarded a temporary total (100 percent) rating based on the need for convalescence will not be addressed herein.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 (2017).  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003, Note 1 (2017).

Under Diagnostic Code 5055, a 100 percent is assigned for prosthetic replacement of knee joint for 1 year following implantation of prosthesis.  A 60 percent is assigned for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71(a), Diagnostic Code 5055 (2017).

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5256 (2017).  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Id.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Id.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  Id.  A 60 percent rating is the maximum schedular disability rating available under Diagnostic Code 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71(a) (2017).  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71(a) (2017). 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71(a) (2017).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. §§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his right knee disability was received on or around April 2009.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in his right knee disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's April 2009 claim for increase.  

On October 2009 VA examination, the Veteran reported that his right knee pain had progressively worsened over the years.  He complained of anterior and medial joint line pain.  His pain was constant and aggravated by walking and particularly with stairs.  He also had stiffness and weakness.  The Veteran complained of frequent giving way of the knee, but denied heat, redness, subluxation, or dislocation.  Flare-ups occurred on a daily basis and were severe.  The Veteran used a hinged right knee brace, which he stated was somewhat helpful in adding stability and controlling pain.  During the October 2009 VA examination, range of motion testing showed bilateral flexion 140 degrees with pain on the right knee from 130 to 140 degrees.  On repetitive motion testing, there was no limitation due to painful motion, fatigue weakness, or incoordination.  The range of motion values were unchanged from baseline testing.  The VA examiner reported that the Veteran was wearing a knee brace and that his gait was mildly antalgic. 

Also in October 2009, the Veteran submitted a statement in support of his claim.  The Veteran contended that he used a cane and brace for his right knee condition.  He also reported that he was taking medication, but still had pain in his right knee.  The Veteran reported that his right knee was always in pain and "burning."  The Veteran reported that he did not sleep well at night and always felt tired.  

An April 2010 VA treatment record showed that the Veteran had surgery on his knee.  He was diagnosed with exostosis upper pole and lower pole of the right patella.  In an April 2011 VA treatment record, it was noted that the Veteran continued to have knee pain and that his knee problems were unchanged.  

The Veteran was afforded another VA examination for his knees in May 2013.  The Veteran reported that he had a locking and popping sensation in his knees.  The Veteran had a diagnosis of torn medial meniscus with chondromalacia, lateral meniscus mucoid degeneration, ACL degeneration, and joint effusion of his right knee.  He stated that his poor gait affected his back, and that he had to use a cane to prevent falls due to his knee locking up.  The Veteran reported that flare-ups impacted the function of his knee.  Range of motion testing revealed right knee flexion to 125 degrees with painful motion at 115 degrees and right knee extension without any limitation.  The Veteran did not have additional limitation in range of motion after repetitive-use testing of his right knee.  However, the Veteran's right knee had additional impairment, which included less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and locking/popping sensation, and crepitus with flexion/extension.  The Veteran's right knee had pain on palpation.  The VA examiner reported that the Veteran did not have recurrent patellar subluxation or dislocation.  The Veteran did not have any tibial or fibular impairment.  However, the VA examiner reported that the Veteran had semilunar cartilage condition with frequent episodes of joint locking, pain, and effusion.  It was noted that the Veteran did not have a total knee joint replacement.  He constantly used a brace and cane.  

In an August 2014 VA clinic note, the Veteran reported knee pain.  The Veteran's greatest and most limiting pain was localized over the posteromedial joint line.  It was associated with catching and locking.  It occurred on a daily basis with walking, particularly when changing direction.  In additional to the surgeries that the Veteran had and the knee brace, he had also tried narcotic pain medications, injections, and a cane without significant relief.  Upon examination, range of motion of his right knee was 0 to 120 degrees.  The Veteran was diagnosed with right knee meniscal tear with mechanical symptoms, right knee mild degenerative joint disease, and right knee patellofemoral pain syndrome.  Further, a June 2014 VA treatment record showed that the Veteran did not have any instability in his right knee.  Also, in July 2014, the Veteran complained of locking of the knee every day, which caused him severe pain and made him fall.   

A VA treatment record shows that the Veteran had knee surgery in November 2014.  Specifically, during that time, the Veteran had right knee arthroscopy, partial medial meniscectomy, and chondroplasty.  Additionally, in October 2015, the Veteran had right total knee arthroplasty.  

On February 2016 VA examination, degenerative arthritis of the right knee was diagnosed, and it was noted the Veteran had right total knee replacement in 2015 with two additional surgeries prior to his right knee total replacement in October 2015.  Prior to the surgery, the Veteran's knee locked up.  However, since the surgery, the right knee would not completely straighten out and he had increased pain.  The Veteran then underwent physical therapy one to two times per week.  The Veteran's right knee was persistently swollen and he had difficulty walking because it would not straighten out.  Further, the Veteran reported that that he had flare-ups that occurred in which his right knee would be tight and stiff.  He had a hard time putting pressure on it when he walked.  The Veteran stated that his only relief was icing it down and relaxing.  The Veteran also reported having functional impairment due to his disability.  He was 80 to 90 percent incapacitated.  He could not sleep at night from the pain.  

Range of motion testing at the February 2016 VA examination showed right knee flexion 20 to 80 degrees and right knee extension 80 to 20 degrees.  There was pain noted upon examination, but it did not result in or cause additional functional loss.  Repetitive use testing did not reveal additional functional loss.  There was evidence of pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran had moderate tenderness of medial and lateral knee and inferior knee consistent with his total knee replacement and residuals of total knee replacement.  It was noted that het Veteran had ankylosis in flexion between 10 and 20 degrees.  The angle of the ankylosis was 20 degrees.  The VA examiner noted that there was not a history of recurrent subluxation, lateral instability, or recurrent effusion.  It was noted that that the Veteran did not have joint instability.  The Veteran did not have any tibial or fibular impairment.  However, the VA examiner reported that the Veteran had a semilunar cartilage condition.  The Veteran had right total knee joint replacement in October 2015 with chronic residuals consisting of severe painful motion or weakness.  The Veteran also previously had knee surgery.  Due to the Veteran's right knee disability, he regularly used a walker for assistance.
In July 2017, the Veteran was afforded a VA examination for his knee and lower leg conditions.  The Veteran was diagnosed with degenerative arthritis medial compartment right knee status post meniscectomy.  The Veteran reported that he had a meniscectomy in 1983 and two more arthroscopic surgeries thereafter.  He had a total knee replacement in 2015.  The Veteran reported that he had been limping more and walking unsteadily.  The Veteran reported that the always wore and knee brace.  He also could only stand for 5 minutes and walk for 5 minutes with a cane.  During his flare-ups, he could not stand or walk for a long time.  Upon range of motion testing, the Veteran's flexion was to 70 degrees and his extension was to 70 degrees.  Pain was noted on examination and it caused functional loss.  However, there was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Also, the Veteran did not have crepitus.  There was no additional functional loss or range of motion loss after repetitive use testing.  It was noted that the Veteran did not have ankylosis.  The Veteran did not have a history of recurrent subluxation or recurrent effusion.  However, the Veteran did have moderate lateral instability.  He did not have any tibial or fibular impairment.  The VA examiner reported that the Veteran had right total knee joint replacement in 2015 with chronic residuals consisting of severe painful motion or weakness.  The Veteran had to use a brace and cane constantly as a normal mode of locomotion.  

As previously mentioned, the Veteran is service-connected for mild instability of the right knee with a rating of 10 percent from May 31, 2013 to October 9, 2015 under 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  Based on the foregoing evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for mild instability of the right knee from May 31, 2013 to October 9, 2015.  On the Veteran's May 2013 VA examination, it was reported that the Veteran had anterior instability of the knee of 0-5 millimeters.  The Veteran did not have any recurrent patellar subluxation or dislocation.  In a December 2013 VA treatment record, it was reported that the Veteran had some instability of the knee when walking.  However, a VA treatment record in June 2014 showed that, upon examination by a physician, the Veteran did not have any instability in his right knee.  Therefore, the Board finds that the Veteran has, at most, slight instability of the right knee.  A rating in excess of 10 percent is not warranted for the period between May 31, 2013 to October 9, 2015.  

The Veteran's service-connected degenerative arthritis medial compartment right knee status post meniscectomy is rated at 20 percent prior to April 27, 2010, from July 1, 2010 to November 7, 2014, and from January 1, 2015 to October 9, 2015 under 38 C.F.R. § 4.71(a), Diagnostic Codes 5010.  After considering the above evidence, the Board finds that a rating in excess of 20 percent is not warranted for any of the aforementioned appeal periods.  In particular, during the appeal periods in consideration herein, the Veteran's service-connected degenerative arthritis medial compartment right knee status post meniscectomy was characterized by pain, "locking," swelling and limitation of movement.  The Veteran also used devices to help with his locomotion, such as a cane, walker, and knee brace.  However, range of motion testing revealed ranges from approximately 120 degrees to 125 degrees.  It is not shown that the Veteran had tibial or fibular impairment or ankylosis of the knee during the aforementioned appeal periods.  The Board considered all relevant Diagnostic Codes and has concluded that a rating of 20 percent more closely approximates the Veteran's disability than a higher one.  Also, as to the Veteran's complaints of pain, stiffness, and joint locking, the Diagnostic Codes to which the Veteran is rated under already contemplates these symptoms.  Therefore, a rating in excess in excess of 20 percent for the appeal periods prior to April 27, 2010, from July 1, 2010 to November 7, 2014, and from January 1, 2015 to October 9, 2015, is not warranted.  

From December 1, 2016, the Veteran's service-connected right knee status post total replacement is rated at 60 percent under 38 C.F.R. § 4.71(a), Diagnostic Code 5055.  The Board notes that a 60 percent rating is the highest schedular rating available for residuals following knee replacement under Diagnostic Code 5055 and contemplates the entire symptomatology associated with the Veteran's right knee.  Indeed, such rating would not be exceeded by any weakness, pain, or limitation of motion as rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a.  As the Veteran has already been assigned this rating from December 1, 2016, the Board need not consider whether a higher rating is available for that period.  Importantly, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there is an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Codes 5163 and 5164. 

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the Veteran's functional limitations.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162, 5163, 5164, a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability from December 1, 2016.

The Board has also considered whether a separate rating is warranted under Diagnostic Codes 5257 (for instability), 5260 (limitation of flexion), and 5261 (limitation of extension).  Nevertheless, the Board notes that the rating under Diagnostic Code 5055 encompasses all identifiable residuals post total knee replacement, including limitation of motion, instability, and functional impairment.  See VA Adjudication Procedure Manual M21-1 at Part III, Subpart iv, Chapter 4, Section A, Topic 4, Block h.  Accordingly, separate ratings are not available for these Diagnostic Codes.  







	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent prior to April 27, 2010, from July 1, 2010 to November 7, 2014, and from January 1, 2015 to October 9, 2015 for degenerative arthritis medial compartment right knee status post meniscectomy, is denied.

A rating in excess of 10 percent from May 31, 2013 to October 9, 2015 for mild instability of the right knee, is denied.  

A rating in excess of 60 percent for from December 1, 2016 for right knee status post total replacement, is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


